DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 October 2021 has been entered.
All previous objections and rejections directed to the Applicant’s disclosure and claims not discussed in this Office Action have been withdrawn by the Examiner.


Compact Prosecution

In the interest of compact prosecution the examiner recommends amending the claims to define in more detail the terms “dialogue tree”, “sub-dialogue tree”, and “local dialogue manager” so as to distinguish from the prior art.


Response to Amendments and Arguments
The applicant’s amendment – “acoustic” - requires an additional reference (Choi et al.). 
The applicant states that the Examiner equates Elson’s dialog act with the claimed dialog tree by stating that “dialog act corresponds to a dialogue tree”, but that conversing with the user, e.g., by generating a conversational response that does not respond to a specific task.” This excerpt emphasizes how conversation between a user and the electronic assistant is used to derive a task resolution. Additionally, the examiner notes Elson et al., para [0006] and [0056], for explaining how each tree represents a turn, or dialog act, taken by one of the speakers in the conversation and that the purpose of a dialog tree is to come to task resolution and may or may not take several turns of conversation. Thus, 
The applicant states that the Examiner also equates an annotation tree of Elson et al. with the claimed dialogue tree, but that these cannot be equated. The applicant goes on to argue that annotating such dialog acts is carried out after the dialog acts already happened and annotation is just to characterize such observed dialog acts. In response, the Examiner notes that by broadest reasonable interpretation a dialog tree may be derived from the conversation – i.e., a dialog tree may represent information (such as annotations) derived from the conversational exchange between a user and the agent. However, the examiner cites Elson et al., para [0004]: “Implementations provide a system for annotating conversations between a user and an electronic assistant in a hierarchical manner that can be used to improve the quality of the electronic assistant over time (e.g., by improving ranking signals used in machine learning). Implementations provide a flexible hierarchical structure for describing the conversation and relating dialog acts--both the user's and the electronic assistant's--over the course of the conversation. Each dialog act may be represented as a separate tree in the conversation with annotations modeled as nodes in the tree and arcs connecting nodes in different trees that have an interrelationship.” This excerpt clearly states that a dialog act may be represented as a tree wherein the nodes are annotations and the branches (i.e., arcs) connecting the nodes represent interrelationships between the dialog acts. Thus, the annotations of Elson et al. are tied to, and part of, a dialogue tree. 



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over US 20140092007, hereinafter referred to as Samsung, in view of US 20200012720, hereinafter referred to as Elson et al., and further in view of US 20180278740, hereinafter referred to as Choi et al.

Regarding claim 1 (Currently Amended), Samsung discloses a method implemented on at least one machine including at least one processor (Samsung, para [0084]), memory (Samsung, para [0052]), and communication platform capable of connecting to a network (Samsung – network 3 of para [0047] and fig. 1) for managing a user machine dialogue (Samsung – para [0027] teaches managing a user machine dialogue), the method comprising: 

receiving, at a device, sensor data including an utterance representing a speech of a user engaged in a dialogue with the device and information related to a current state of the dialogue (“The command receiver 12 receives a user's voice command. For example, the command receiver 12 may include a first command receiver 121 to The first command receiver 121 may include a microphone to convert a received user's voice command into a voice signal,” Samsung, para [0055].); 

determining the speech of the user based on the utterance (“In response to receiving a user's voice command through the command receiver 12, the controller 14 identifies whether the user's voice command corresponds to a voice recognition command included in the stored voice recognition command list 151,” Samsung, para [0057].); 

searching, by a local dialogue manager residing on the device, a sub-dialogue tree stored on the device for answering the utterance from [[to]] the user based on the speech (“In response to receiving a user's voice command through the command receiver 12, the controller 14 identifies whether the user's voice command corresponds to a voice recognition command included in the stored voice recognition command list 151,” Samsung, para [0057]. The command list has been searched to identify the appropriate response.); 

rendering the response answering the utterance from [[to]] the user in response to the speech, if the response is identified from the sub-dialogue tree (“In response to receiving a user's voice command through the command receiver 12, the controller 14 identifies whether the user's voice command corresponds to a voice recognition command included in the stored voice recognition command list 151, and if so, controls the operation performer 11 to perform operations according to the control command information corresponding to the voice recognition command included in the stored voice recognition command list 151,” Samsung, para [0057].); and 

sending, if the response is not available in the sub-dialogue tree, a request to the[[a]] server for the response (“If the user's voice command does not correspond to a voice recognition command included in the stored voice recognition command list 151, the controller 14 controls the communication unit 13 to transmit the user's voice command to the analysis server 2, and in response to receiving control command information corresponding to the transmitted voice command from the analysis server 2, controls the operation performer 11 to perform operations according to the received control command information,” Samsung, para [0057].).

Samsung, though, does not disclose wherein the sub-dialogue tree is previously created by a server by carving out from a dialogue tree used by the server to control the dialogue, the local dialogue manager is previously generated by the server in accordance with the sub-dialogue tree for driving the dialogue on the device based on the sub-dialogue tree; and an updated sub-dialogue tree, and an updated local dialogue manager.

Elson et al. is cited to disclose wherein the sub-dialogue tree is previously created by a server by carving out from a dialogue tree used by the server to control the dialogue, the local dialogue manager is previously generated by the server in accordance with the sub-dialogue tree for driving the dialogue on the device based on the sub-dialogue tree (“Generating the annotation tree for the annotated dialog act may include: determining that a first subordinate dialog act and a second subordinate dialog act share a common tag and a common parent; and inserting a node in the annotation tree that is a child of a node for the common parent and is a parent of a node for the first subordinate dialog act, of a node for the second subordinate dialog act, and of a node for the common tag, wherein the node for the first subordinate dialog act and the node for the second subordinate dialog act each lack a child node corresponding to the common tag,” Elson et al., para [0006]. This excerpt teaches a dialog act (dialogue tree) and a subordinate dialog act (sub-dialog tree). Also, “In other words, while the system supports annotations based on theoretical definitions, it can also support annotations generated by a specific dialog manager, making them flexible and customizable, which supports flexible querying and training,” Elson et al., para [0012]. This excerpt shows that the annotations are generated by a dialog manager. And, Elson et al., fig. 2 shows hierarchical annotation records 140 as part of the server.); and 
an updated sub-dialogue tree, and an updated local dialogue manager (“It will also be appreciated that improved device performance is a facet of the above description. For example, the hierarchical organization of annotations for dialog makes the dialog searchable, e.g., via a search query over the tree, and reduces the need to search large corpuses of dialog for such annotations. Hierarchical annotation of dialog acts also provides a contextual framework for those annotations that would not otherwise be possible for the device processor to develop. This reduces demands on computation resources, memory usage, and battery use in a client or local device. In cases where a device is operated in client-server mode, this also reduces the client-server communication demand and data usage,” Elson et al., para [0013]. Also, “In addition, the hierarchical annotation records may be distributed across multiple computing devices, or may be stored at the client device 205,” Elson et al., para [0062]. These two excerpts show that the sub-dialogue tree and accompanying annotations (dialogue It would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to have modified the disclosure of Samsung, to include a dialogue tree in order to provide an improved hierarchical system for storing and organizing voice command controls and responses (Elson et al., Abstract). 
Neither Samsung nor Elson et al. specifically teach that the response answering the utterance from [[to]] the user based on the speech may be acoustic, or rendering the acoustic response answering the utterance from [[to]] the user in response to the speech.

Choi et al. is cited to disclose that the response answering the utterance from [[to]] the user based on the speech may be acoustic and rendering the acoustic response answering the utterance from [[to]] the user in response to the speech (“According to an embodiment, in a case in which “Music cue” is preset and stored as the command shortcut that is mapped with “Play real time popular chart in music player" that is the representative dialog of the electronic device that executes the real time popular chart in the music player, when receiving "Play real time popular chart in music player" via the text or voice input of the user, the electronic device may determine that the received user input does not correspond to the pre-stored command shortcut, and may transmit the text or voice input to the server,” Choi et al., para [0561]. Here, the system responds to the user’s request to “play music” by playing music (an acoustic response).). Choi benefits Samsung by allowing the device to play music directly in response to a user’s request. Thus, it would be obvious for one skilled in the art to combine the teachings of Samsung with those of Choi et al. to augment the electronic device capabilities of Samsung.
As to claim 8, CRM claim 8 and method claim 1 are related as method and CRM of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 8 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Samsung, para [0084] teaches CRM.
As to claim 15, system claim 15 and method claim 1 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 15 is similarly rejected under the same rationale as applied above with respect to method claim. 

Regarding claim 2 (Previously Presented), Samsung, as modified by Elson et al. and Choi et al., discloses the method of claim 1, further comprising analyzing the information related to the current state of the dialogue to derive the current state of the dialogue (Samsung, para [0048] - the electronic device and the analysis server analyze the user's command to identify the user's command, which may include a user's voice, a gesture, and a particular external appearance).
As to claim 9, CRM claim 9 and method claim 2 are related as method and CRM of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 9 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Samsung, para [0084] teaches CRM.
claim 16, system claim 16 and method claim 2 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 16 is similarly rejected under the same rationale as applied above with respect to method claim. 

Regarding claim 3 (Previously Presented), Samsung, as modified by Elson et al. and Choi et al., discloses the method of claim 2, wherein the information related to the current state of the dialogue includes at least one of an observation of the dialogue surrounding and a characterization of the observation (“A user's command according to the present exemplary embodiment includes information based on which the electronic device 1 may determine to perform a predetermined operation under a user's act. The electronic device 1 and the analysis server 2 analyze the user's command to identify the user's command. For example, the user's command may include at least one of a user's voice, a gesture, and a particular external appearance,” Samsung, para [0048].).  
As to claim 10, CRM claim 10 and method claim 3 are related as method and CRM of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 10 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Samsung, para [0084] teaches CRM.
As to claim 17, system claim 17 and method claim 3 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 17 is similarly rejected under the same rationale as applied above with respect to method claim. 

Regarding claim 4 (Previously Presented), Samsung, as modified by Elson et al. and Choi et al., discloses the method of claim 3, wherein the observation of the dialogue surrounding includes an observation of at least one of the user and a scene of the dialogue (“For example, the user's command may include at least one of a user's voice, a gesture, and a particular external appearance,” Samsung, para [0048]. A particular external appearance may refer to the user’s appearance and/or a scene of the dialogue.); 

the observation of the user includes one or more of a facial expression, a gesture (“For example, the user's command may include at least one of a user's voice, a gesture, and a particular external appearance,” Samsung, para [0048].), a motion of the user, and a tone of the utterance; and 

the observation of the scene of the dialogue includes one or more objects present at the scene and a sound in the scene of the dialogue (“For example, the user's command may include at least one of a user's voice, a gesture, and a particular external appearance,” Samsung, para [0048]. A gesture and/or a particular external appearance represent objects present at the scene.).  
As to claim 11, CRM claim 11 and method claim 4 are related as method and CRM of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 11 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Samsung, para [0084] teaches CRM.
claim 18, system claim 18 and method claim 4 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 18 is similarly rejected under the same rationale as applied above with respect to method claim. 

Regarding claim 5 (Original), Samsung, as modified by Elson et al. and Choi et al., discloses the method of claim 3, wherein the request is sent to the server together with the information related to the current state of the dialogue (Samsung, para [0048] - the analysis server analyzes the user's command lo identity the user's command, which may include a user's voice, a gesture, and a particular external appearance.). 
As to claim 12, CRM claim 12 and method claim 5 are related as method and CRM of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 12 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Samsung, para [0084] teaches CRM.
As to claim 19, system claim 19 and method claim 5 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 19 is similarly rejected under the same rationale as applied above with respect to method claim. 

Regarding claim 6 (Previously Presented), Samsung, as modified by Elson et al. and Choi et al., discloses the method of claim 1, further comprising: receiving, from the server after the request is sent to the server, the response, the updated sub-dialogue In this case, the electronic device 1 may transmit the recognized voice command and the corresponding control command information to the analysis server 2, which updates the voice recognition command list 231,” Samsung, para [0072]. See also Samsung, para [0078].); and 

rendering the response received from the server to the user in response to the utterance of the user (“The analysis server 2 according to the present exemplary embodiment transmits, to the electronic device 1, a voice recognition command list including a voice recognition command that is among user's voice commands which have successfully been recognized a predetermined number of times or more and corresponding control command information. The control command information is used to control the electronic device 1 to operate as desired by a user under the voice recognition command,” Samsung, para [0050].).
As to claim 13, CRM claim 13 and method claim 6 are related as method and CRM of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 13 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Samsung, para [0084] teaches CRM.
claim 20, system claim 20 and method claim 6 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 20 is similarly rejected under the same rationale as applied above with respect to method claim. 

Regarding claim 7 (Original), Samsung, as modified by Elson et al. and Choi et al., discloses the method of claim 6, further comprising: 

updating the command list stored on the device based on the updated command list received from the server (“Under the situation that the stored voice recognition command list 151 does not include a voice recognition command corresponding to the user's voice command, if it is determined based on the user's intention that the user's voice command is newly and successfully recognized, the electronic device 1 adds, to the voice recognition command list 151, control command information which is used to correspond to the recognized voice command and stores the information. In this case, the electronic device 1 may transmit the recognized voice command and the corresponding control command information to the analysis server 2, which updates the voice recognition command list 231,” Samsung, para [0072]. See also Samsung, para [0078].); and 
updating the local dialogue manager on the device based on the updated command list (Samsung, para [0078] - the analysis server may update a voice recognition command list stored in the storage unit based on the user's voice command continuously collected from the plurality of electronic devices and the analysis result thereof.). 
claim 14, CRM claim 14 and method claim 7 are related as method and CRM of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 14 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Samsung, para [0084] teaches CRM.
As to claim 21, system claim 21 and method claim 7 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 21 is similarly rejected under the same rationale as applied above with respect to method claim. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure and is listed in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2659